George Howard, Jr., Justice, dissenting. 1 am compelled to dissent from the majority’s opinion affirming the trial court in granting judgments on the bond forfeitures involving James Edwin Osborne in the amount of $1,700.00 and in the case of Charles Ray Hershel in the amount of $4,000.00, but reduced by the majority to $2,500.00. It is my belief that the evidence and the law justify a complete exoneration of the bondsman for the failure of these two defendants to appear in court for trial. Consequently, there was an abuse of discretion on the part of the trial court in rendering any type of judgment in behalf of the state involving these two defendants. First, relative to James Edwin Osborne, the record reflects that before his scheduled appearance in the Circuit Court of Sebastian County, Mr. Osborne was admitted to the Veterans Administration Mental Hospital (Fort Roots) in North Little Rock, Arkansas. The record also indicates that he had been confined to this hospital at least twice previously because of a mental condition. Sometime subsequent to his admission to the hospital, Mr. Osborne departed the State of Arkansas for the State of California.1 The evidence reflects that he was killed in Oakland, California, on December 22, 1976, approximately fifty-seven days after his scheduled appearance in the Circuit Court. It is clear from the record that the bondsman was unaware of Mr. Osborne’s confinement to Fort Roots and indeed, was unaware of his departure from the hospital. However, it seems clear, from the record, that Mr. Osborne’s attorney knew that upon making bail, Mr. Osborne would voluntarily and immediately enter Fort Roots, but his attorney, an officer of the court, did not alert the court or inform the bondsman. Mr. Osborne’s attorney testified as follows: “A. ... we suspected that he (Osborne) was mentally ill . . . “Q. . . . did you ever communicate to his bondsman that you were going to have him placed in the hospital? “A. I’m not sure Doug. This was back in 1975 ...” See: Abstract in appellant’s brief, pages 31 through 34. It appears that the better rule is that where a person is suffering from a mental disease and is confined to a mental hospital, the bondsman is discharged under the theory that an act of God has intervened preventing performance. Moreover, if, during confinement to the hospital, the patient-defendant escapes, the surety cannot be held accountable for failure to produce him. Hood v. State, 231 Ark. 772, 332 S.W. 2d 488. See: 8 C.J.S. Bail § 77 at page 221 where it is provided as follows: “It has been held that where a lunatic is confined in a state hospital or asylum the bail are discharged because of an act of God preventing performance.” See also: Adler v. State, 35 Ark. 517, where we made the following observation. “. . . [T]he inability of the principal to perform the condition of the bond, produced by sickness to the degree which in law is deemed an impossibility proceeding from the act of God, will discharge the bail.” In Hood, we recognize the great weight of authority is that a bondsman will be exonerated from liability on bail where the principal is confined because of insanity. in the instant case, Mr. Osborne, during his confinement at Fort Roots, was in custody of an institution that is under the control and supervision of the Federal Government and it was beyond the power of the bondsman to produce him for trial and, consequently, the bondsman should be discharged. Moreover, the state has not shown that it was required to expend any funds whatsoever in connection with the non-appearance of Mr. Osborne. Relative to Charles Ray Hershel, the evidence clearly shows that on the date that he was to appear for trial, he was a member of the United States Armed Forces, serving in the State of Georgia. This was called to the attention of the trial court during the hearing which resulted in a judgment against the bondsman in the amount of $4,000.00, but reduced by the majority to $2,500.00. The bondsman testified as follows: “A. ... In this particular case he joined the Army and'in joining the Army he went to Augusta, Georgia, I think it was. While he was in Georgia we found out where he was — the Sheriff’s Office did not know — and we notified Mrs. Stancil that he was in the Army in Georgia, and Mrs. Stancil, in turn, contacted the proper authorities there and they put him under house arrest and his Company commander, it is my understanding at this time, is in trouble over this thing because he bumped him from the Army without permission.” The bondsman, Mr. Williams, further testified as follows: “A. ... I know he was in the Army when the bond was forfeited. We pursued the man and we got information that he was in the Army and we located his base station, and Mrs. Stancil was given the information and she, in turn, called down there and told them her warrant numbers and followed through by mailing them the warrants, and he was put under house arrest. His Company commander, I think his name was Smith bumped him from the Service.” See: Abstract in appellant’s brief at pages 59 and 60. Under Title 50, U.S. Code Ann., § 513(3), it is provided as follows: “(3) Whenever, by reason of the military service of a principal upon a criminal bail bond the sureties upon such bond are prevented from enforcing the attendance of their principal and performing their obligation the court shall not enforce the provisions of such bond during the military service of the principal thereon and may in accordance with principals of equity and justice either during or after such service discharge such sureties and exonerate the bail.” (Emphasis added) Under the above quoted provision, the trial court was duty bound not only from proceeding in any manner with the case pending against Mr. Hershel, including forfeiture proceedings against the bondsman, but was required to either, during Mr. Hershal’s tenure with the United States Army or after his discharge, to completely discharge the sureties and exonerate the bail. In White System of Lafayette v. Fisher, La. 1943, 16 So. 2d 89, the court emphasized that the above quoted provision manifests an intention not only to liberalize the provisions with respect to military personnel, but to extend the same benefits to those who have engaged themselves as surety in behalf of such military personnel. I would reverse the trial court involving the forfeitures of James Edwin Osborne and Charles Ray Hershel. I am authorized to state that Justices Byrd and Hickman join in this dissent.  It is not clear from the record whether Mr. Osborne was released from the hospital or left without being formally released. It seems that his departure from the hospital was before his scheduled trial.